DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

Response to Arguments
Applicant’s amendments and related arguments have obviated the 112, 1st and 2nd rejections of claim 1, therefore these rejections are therefore withdrawn.  However, applicant’s arguments are not persuasive regarding the 112, 1st rejection of claim 4; see explanation below.  Furthermore, applicant’s amendments and further consideration of the claims have created new 112 issues; see below. 
Regarding the 112, 1st rejection of claim 4, applicant cites to Page 24, specifically “the processor may re-obtain the first or second biometric information by amplifying a signal for re-obtaining the first or second biometric information to a pre-determined strength or higher based at least one of the identification result and then transmitting the 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It noted that a similar limitation has been previously rejected/addressed in a dependent claim (claim 3), specifically with the prior art reference of Lee ‘911 (See Page 13 of the Final rejection mailed 12/8/2020).  Applicant has not presented any arguments refuting this rejection and therefore the examiner contends that this reference/rejection is more than applicable to the current claims.  However, in order to advance prosecution, the examiner has found new prior art references that more clearly and explicitly teach applicant’s amendments; see new 103 rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “at least one first electrode”, “at least one second electrode”, “at least one third electrode” and “at least one fourth electrode” which is interpreted as a plurality of each of the first, second, third and fourth electrodes.  However, the specification fails to support a plurality of each of these electrodes, as there is only one first, second, third and fourth electrode shown/disclosed.  More than one of each electrode is therefore not supported by the instant specification. 
Furthermore, the scope of the claims encompass a situation where sensing is accomplished using only one electrode, this is not supported.  The specification is abundantly clear that the sensing is required by connecting two electrodes.  It is clear 
Lastly, the claims generally recite a “state” and “user input” however the specification provides very limited examples for what these terms can mean and therefore does not fully support the very broad scope encompassed by these limitations.  For example, based on the specification, the “state” detected is whether or not the user is wearing or is touching the device.  In terms of BRI, a state can mean almost anything. Based on the specification, the “user input” is a finger touching/contacting the electrode.  In terms of BRI, a user input can be any action by the user.  The breadth of the claims is therefore infinitely larger than what applicant has possession of, as “state” and “user input”, encompass way more than what applicant has disclosed.  The disclosed elements represent a very small subset, i.e. species, of all types of states, user inputs and biometric information, i.e. genus.  MPEP 2163 makes it clear that a claim (including original claims) can lack written description when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.
[Claim 4] Nowhere in applicant’s specification does it provide support for the amplification to be based on “a degree of motion of the user exceeding a predetermined range”.  In fact, degree of motion is never mentioned in applicant’s specification.  While applicant describes an accelerometer that “may stop obtaining biometric information if a very large movement of the electronic device 400 is detected by the accelerometer”, this 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitations “at least one first electrode among the plurality of electrodes”, “at least one second electrode among the plurality of electrodes”, “at least one third electrode among the plurality of electrodes” and “at least one fourth electrode among the plurality of electrodes”.  It is unclear exactly what is meant by these limitations.  Is this referring to the possibility of a plurality of each of the first, second, third and fourth electrodes, i.e. more than one of each first, second, third and fourth electrodes, as is generally understood when reading “at least one”?  Or is applicant attempting to claim that the sensing is done through each of these electrodes (singularly) plus potentially an additional electrode?  It is unclear what the “at least one” 
[Claim 6] It is unclear if the claimed optical sensor is one of the previously defined first and second biometric sensors, or if this is in addition to these two biometric sensors that have already been defined.  Since the previously defined first and second biometric information sensors are tied to electrodes, the examiner contends that this is a separate/additional sensor; not an attempt to further limit one of the two that have already been recited.  Applicant should make it clear in the claims that this is an additional/third biometric sensors
[Claim 8] It is unclear if the biometric information data recited in this claim refers to the previously recited biometric information that is previously recited in claim 1.  It is abundantly clear from the specification that these are one and the same, but the claims never tie these together.  Therefore, it’s unclear if applicant is attempting to further define the biometric information that is already recited in the independent claim or merely referring to additional information.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0192856 to Lee (provided on IDS dated 2/21/18) in view of US 2014/0257129 to Choi.
[Claims 1 and 8] An electronic device (100, best seen in Figs. 1A-1C and 3) comprising: a plurality of electrodes (106a, 106b and 106c); a touch sensor (on body detector 312 uses signals and/or data obtained from one or more of the above described sensors and/or sensor circuits to determine whether the sensor pod 100 is being worn by a user; Par 0047); one or more biometric sensors including a first biometric sensor and a second biometric sensor (sensor circuitry 330 including ECG, GSR, bioimpedance and capacitive circuitry, as well as temperature 344, PPG 333 and motion sensor 342; Pars 0028, 0033 and 0035.  It noted that the ECG, GSR, BIA and capacitive sensors all use/share the electrodes 106a, 106b and 106c to obtain the specific diagnostic information, in the exact same way as applicant’s invention.  Therefore, the electrodes themselves can also be considered biometric sensors as 
Lee discloses the exact same concept of using shared electrodes to sense specific biometric information (e.g. ECG, BIA and GSR), as well as a processor and how and when individual ones (or subsets of) the electrodes 106 is/are connected to the various inputs of the sensor circuits 402, 404, 406, 408 and 410…More generally, the switch circuitry 328 enables two (or more) of the same electrodes 106 to be used, albeit at different times, by the battery charging circuit 340 and one or more sensor circuits (e.g., 402, 404, 406, 408 and/or 410).” See specifically Par 0035, as well as Pars 0033-45 and 0057.  Based on the fact that multiple types of biometric information are sensed, and the processor selectively controls how and when each one are connected, specifically at different times, this inherently/implicitly is a predetermined sequence for obtaining biometric information.  Specifically, the processor decides which order/sequence each of these type of biometric information are obtained via the switching circuit.  Any one of the BIA, ECG and GSR sensing circuits along with their associated electrodes (106a-c) can be interpreted as the claimed first and second biometric information sensors.
Lee explicitly discloses only three electrodes (106a-c), and therefore fails to teach a fourth electrode, as claimed.  However, this is considered a mere duplication of parts (MPEP 2144.04) which applicant gives no criticality or unexpected result to.  Specifically, if it is desired for any reason to include additional electrodes at different locations, for example to provide a measurement at a different location, to provide a more accurate reading or merely for convenience purposes it would have been obvious to do so.  Furthermore, Lee discloses the possibility of moving electrodes to different locations (Par 0029).  To further support the examiner’s position of obviousness, Choi explicitly teaches a plurality of electrodes (110, Fig. 1) used to selectively determine the 
[Claim 3] Lee discloses electrical switches (402a-g) in the switching circuitry (Fig. 4) for connecting the electrodes and sensors (Par 0045). 
[Claim 6] Lee discloses an optical sensor (334 and 336) that measures PPG (333) and/or heart rate (318). 
[Claim 7] Lee discloses that the optical sensor (333) can be used as the on-body detector (312) to selectively operate the sensor pod 100 in a low power mode when the on-body detector 312 detects that the sensor pod 100 is not being worn by a user (Par 0047; See also the incorporated disclosure of 14/341248).  Clearly to detect if an object is being worn or not worn a threshold must be set. 
[Claim 9] Lee discloses a battery (310) and a battery charging circuit (340, Figs. 3 and 4) that is configured to charge the battery when the bottom/rear electrodes contact the electrical contacts of the charging unit (Pars 0028, 0035 and 0044-45 and 0059).  The examiner contends that it is implicit that the watch is not worn, i.e. in a second state, when charging.
[Claim 13] Lee discloses a wireless interface (308) that sends information to an external base station (352; Pars 0022 and 0033).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Choi as applied to claim 1 above, and further in view of US 2005/0075553 to Sakai et al.
Lee and Choi are discussed above, and Lee explicitly teach a motion detector that senses a degree of motion (342; Pars 0032), but fails to teach a processor that . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Choi as applied to claim 1 above, and further in view of US 2017/0027461 to Shin.
Lee and Choi are discussed above, but fail to explicitly teach determining a strength of the user input signal.  In the same field of endeavor, Shin discloses “the biosignal measurement apparatus 100 may be configured to determine whether the user's body has touched the electrodes appropriately based on the magnitude of an electrical signal (e.g., a voltage or an electric current) measured by the sensing unit connected to the electrodes. Specifically, if the electrical signal measured by the sensing unit is within a preset range (a range appropriate for biosignal measurement), the biosignal measurement apparatus 100 may determine that the user's body has touched the electrodes appropriately and thus measure the user's biosignal” (Par 0041; See also Pars 0038-41).  Therefore, it would have been obvious to include the signal strength determination taught by Shin, in the device taught by Lee and Choi, in order to ensure a more accurate body signal measurement as taught by Shin (Par 0038). 
12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Choi as applied to claim 1 above, and further in view of Shin and US 2016/0058311 to Kondo et al.
Lee and Choi fail to explicitly disclose a motor that vibrates when contact is detected.  As discussed above, in relation to claim 11, Shin discloses “For more accurate body signal measurement, the biosignal measurement apparatus 100 may also be configured to determine whether the user's body has properly touched the electrodes to a degree appropriate for biosignal measurement and feed the determination result back to the user.”  Therefore, it’s clear that feedback is provided to the user when a proper touch, i.e. first state, is detected, but the reference fails to disclose the specific type of feedback provided.  However, Kondo teaches a very similar biological information detecting watch that uses a vibrator (80; vibrating motor) to “perform any notification to the user” (Par 0092).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee and Choi, with the teachings of Shin and Kondo, specifically to include a vibrating motor in order to notify/inform the user that a proper touch has been detected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0192856 to Lee discloses a similar device with a similar switching circuitry (Figs. 1a-1c, 3 and 4). US 2016/0106337 to Jung discloses a very similar device to that claimed (Figs. 1 and 4)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792